Citation Nr: 0123948	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
as the helpless child of the veteran on the basis of 
permanent incapacity for self-support on or before the age of 
18.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1960 
until his death while on active duty in August 1962.  The 
appellant is the son of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, denying the appellant's claim of 
entitlement to recognition as the helpless child of the 
veteran.  

In June 2001 the appellant appeared and offered testimony 
before the undersigned traveling member of the Board at the 
Anchorage, Alaska, Regional Office (RO).  A transcript of the 
appellant's testimony has been associated with his claims 
folder.  At this hearing additional evidence pertaining to 
the appellant's claim was submitted by the appellant directly 
to the Board.  This evidence has not been previously 
considered by the RO; however, the appellant during the June 
2001 hearing waived such initial consideration in writing.  
See 38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.  The appellant, the son of the veteran, was born on March 
[redacted], 1963; his 18th birthday was in March 1981.  

3.  At the time of his 18th birthday, the appellant was not 
permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for VA benefits based on the appellant's status 
as the helpless child of a veteran have not been met.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.57, 3.356 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that the veteran was informed by 
the RO in April 2001 of the provisions of the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The information or evidence 
needed to grant the benefit sought was explained to him.  He 
was provided guidance as to what evidence was further 
required to assist in developing his claim and offered VA 
assistance in this matter, and he had the opportunity to 
present testimony at a personal hearing before the Board in 
June 2001.  The Board finds that the VA has satisfied its 
duties to notify and assist the claimant in this case.  

The appellant has filed a claim seeking dependency and 
indemnity compensation benefits (DIC) based on the veteran's 
death.  Such benefits are available only to certain survivors 
of deceased veterans.  38 U.S.C.A. § 1310 (West 1991).  With 
certain exceptions, children of a veteran do not qualify as 
legally valid claimants for (DIC) compensation benefits after 
they have attained the age of 18.  38 U.S.C.A. § 101(4)(A).  
The appellant was born in 1963; he is currently more than 
38 years of age.  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of 18 years, became permanently incapable 
of self-support" by reason of mental or physical defect.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  This 
requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

In the instant case, all the evidence of record, exclusive of 
clinical records at birth, relates to treatment provided to 
the appellant since 1985, four years after the appellant's 
18th birthday.  The majority of these records are dated in 
the 1990's and show that the appellant has suffered from 
problems with depression for a number of years and has a long 
history of substance abuse.  None of these records indicates 
that the appellant, due to mental or physical defect, was 
rendered permanently incapable of self-support on or before 
his 18th birthday in 1981.  

Also of importance is the appellant's testimony at his June 
2001 hearing.  During that hearing, the appellant testified 
that he graduated from high school as an average student.  
While he further stated that he had to repeat his last year 
of high school as a result of failing one class, he 
attributed this failure to problems he experienced at the 
time with depression.  He related that while in high school 
he performed part-time jobs during school and on his summer 
vacations beginning in the 10th grade.  He said he used 
income from this employment to support an existing alcohol 
and drug problem.  Moreover, additional testimony from the 
appellant was that he has been receiving Social Security 
disability benefits for approximately 10 years and has had 
continuous problems with depression since childhood, which he 
attributed to prenatal injuries he suffered in the car 
accident which resulted in the death of his veteran-father as 
well as injury to his then pregnant mother.  He also 
testified as to sexual abuse during his childhood.  Although 
enlightening as to the length of time he alleges to have 
suffered from depression and problems with alcohol and drugs, 
neither his testimony, nor the medical records, to include an 
April 2001 statement from his private psychiatrist indicating 
depressive symptoms and a personality disorder dating back to 
his formative years, reflect permanent incapacity for self-
support on or before age 18.  

Finally, the appellant has submitted statements from his 
mother and sister, which relate that the appellant as a child 
had difficulty relating with other children his age, had 
difficulties with his schooling, and exhibited problems with 
temper as well as alcohol consumption.  The Board does not 
doubt the veracity of these past recollections from the 
appellant's family members, but such recollections do not 
evidence that the appellant as a result of his childhood 
difficulties was permanently incapable of self-support on or 
before his 18th birthday.  

In short, the evidentiary record does not demonstrate that 
the appellant became permanently incapable of self-support on 
or before his 18th birthday.  Evidence that the appellant 
became incapable of self-support at some later point in time 
is not material to the issue presented here.  As the 
preponderance of the evidence is against the appellant's 
claim as the helpless child of a veteran, he is not now 
eligible for DIC benefits.  38 C.F.R. § 3.356.  

In reaching its decision the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant and does not find that the evidence is 
approximately balanced such as to warrant its application.  






ORDER

Entitlement to dependency and indemnity compensation benefits 
as the helpless child of the veteran on the basis of 
permanent incapacity for self-support on or before the age of 
18 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 


